Citation Nr: 0706017	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-15 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected status post repair of retinal detachment 
and status post prophylaxis of the retinal holes of both 
eyes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from June 1979 to June 2002.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The Board remanded this matter back to the RO for further 
development of the record in July 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The RO has evaluated the veteran's service-connected 
disorders of the eyes under 38 C.F.R. § 4.84a, Diagnostic 
Code 6008, detachment of the retina.  

Provisions of the code provide that disabilities rated under 
the criteria for Diagnostic Codes 6000-6009 are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  Minimum rating 
during active pathology is 10 percent.  See 38 C.F.R. § 4.84a 
Diagnostic Codes 6000-6009.  

In the July 2005 remand, the Board instructed that the 
veteran should be afforded a VA examination to determine the 
severity of his service-connected eye disability, including 
tests to determine whether the veteran experienced any loss 
of visual field due to the service-connected disorders of the 
eyes.  The findings of the visual field testing were to be 
reported in the eight principal meridians.  

In the February 2006 VA examination report, the examiner 
reported the veteran had early field loss in the superior 
portion of the left eye slightly greater than the superior 
portion of the right eye.  Additionally, the examiner noted 
that a copy of the visual fields testing chart was enclosed 
with the examination report.  However, the Board finds on 
review of the record that such report or chart reporting the 
results of the visual field testing has not been attached to 
the examination report or otherwise associated with the 
claims file.  

Additionally, the Board notes that the veteran has reported 
having additional treatment, but records referable thereto 
have not been associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the service-
connected disorders of the eyes since May 
2003.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claim.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, documentation to that effect 
should be included in the claims file and 
the veteran must be so informed in 
writing.  

2.  A copy of the chart that reported the 
results of the visual fields testing 
conducted in conjunction with the 
February 2006 VA examination must be 
associated with this claims folder.  If 
indicated, another examination should be 
performed for the purpose of evaluating 
the severity of the service-connected 
disability.  

3.  After completion of the above 
development, the veteran's claim of 
increased rating for the service-
connected disorders of the eyes should be 
readjudicated in light of all of the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then if indicated this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


